DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,640,773 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘773 B2 are directed to a species that anticipates the instant genus as follows:
Claim 1 of US ‘773 is directed to a method of delivering the same miRNA, miR168, but requires a micelle material, metal nanoparticle, nanoparticle, cationic lipid, cationic micelle, liposome, or exosome comprising F. vesca  miR168; whereas the instant claims simply require miR168 (claim 20)
Claim 2 of US ‘773 recites the same requirements as instant claim 21, but requires the species of claim 1 of US’773
Claim 3 of US ‘773 recites the requirements of instant claims 25 and 26
Claim 4 of US ‘773 recites the requirements of instant claim 27
Claim 5 of US ‘773 recites the requirements of instant claim 28
Claim 6 of US ‘773 recites the requirements of instant claim 29
Claim 7 of US ‘773 recites the requirements of instant claim 30
Claim 8 of US ‘773 recites the requirements of instant claim 31
Claim 9 of US ‘773 recites the requirements of instant claim 32

Instant claims 22-24 and 33-36 recite carriers and delivery agents that are species of the delivery agents required by the claims of US’773 and are disclosed in the specification of US ‘773 as delivery agents suitable for the  recited method.  Instant claims 37 and 38 recite specific sequences that are species of the miR168 recited in the claims of US ‘773 and disclosed in the specification of US’773 as miR168 sequences.  
SPEC CAN BE USED AS A DICTIONARY
MPEP 804 II B.2.(a) states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)... Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel,
422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The portion of the reference disclosure that describes the subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim.
The claims are obvious variations of each other.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/AMY H BOWMAN/           Primary Examiner, Art Unit 1635